DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademarks BLUETOOTH [paragraphs 0006, 0016, 0031, 0092, 0103, 0125, 0136, 0169, 0187, 0192, 0196, and 0201] and WI-FI [paragraphs 0006, 0023, 0031, 0092, 0103, 0138] have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 56-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 56-71 of copending Application No. 16/855,508, Claims 56-71 of copending Application No. 16/845,626, Claims 56-71 of U.S. Patent 10,757,109, Claims 2-21 and 52-53 of U.S. Patent 10,666,662, Claims 2-21 and 52-53 of U.S. Patent 10,630,692, and Claims 2-21 and 52-53 of U.S. Patent 10,652, 250. Although the claims at issue are not identical, they are not patentably distinct from each other because aside from a few minor differences, these claims contain the same limitations and perform the same functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 56, 59, 61, 63-68, 71, 73, and 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Belk et al., (US 20140364056 A1) hereinafter referred to as Belk in view of Harrison et al., (US 20130143651 A1) hereinafter referred to as Harrison.
Regarding Claims 56 and 66, Belk discloses A method comprising: receiving a communication from a personal device, implementing a personal interface application, indicating that a user wishes to access content using a display device; [Abstract, The mobile device can provide user preferences of the mobile device, as well as credentials for accessing and downloading remote content, to the digital media device through the communication channel – the “mobile device” is the “personal device” and the “digital media device” is the “display device”] 
requesting, from the personal device, both user authorization information and an identifier for the personal interface application; [paragraph 0050, Device configuration module 322 is a component of mobile device 102 configured to determine configuration information and provide the configuration information to digital media device 104 in a secure communication channel. Device configuration module 322 can determine the configuration information from credential store 324. Credential store 324 is a component of mobile device 102 storing user credentials and settings. The user credentials can include user identifiers and passwords of a WLAN to which mobile device 102 and digital media device 104 can be connected, and account information including user identifiers and passwords of a remote service accessible through communications network 214 – the “user identifiers and passwords of a remote service accessible through communication network” are the “user authorization information” as well as the “identifier for the personal interface application”. The “remote service” is the application.] 
transmitting to a content provider, a request for a display interface application corresponding to the personal interface application; receiving, at the display device, the display interface application, wherein the display interface application includes an interface for communicating with a content provider and a graphical user interface for display to the user on the display device, [paragraph 0023, Mobile device 102 can determine that mobile device 102 is located within the proximity threshold distance to digital media device 104. Mobile device 102 can make the determination using various location technologies. The determination can trigger mobile device 102 to configure digital media device 104 automatically – this is the location] [paragraph 0038, Mobile device 102, upon receiving token 220, can send token 220 to digital media device 104 through secure communication channel 204. Digital media device 104 can send token 220 to server 212 when digital media device 104 requires authentication (e.g., to purchase a movie)] [paragraph 0094, Each media devices 950, after automatic configuration by a mobile device, can receive content from media service 930 or online store 940 – the online store not only provides media content but also applications (games, utility tools, or educational software) (paragraph 0093). This can include the “display interface application corresponding to the personal interface application”] 
and wherein the personal interface application is configured to control the graphical user interface on the display device; [paragraph 0053, After the long term pairing has been created, device configuration module 322 can launch an application program for controlling various functions (e.g., volume, channel selection, or pause/resume) of digital media device 104. Some examples of controlling digital media device 104 using mobile device 102 are described below in reference to FIGS. 4-6]
activating the display interface application on the display device; [paragraph 0094, Each media devices 950, after automatic configuration by a mobile device, can receive content from media service 930 or online store 940 – the display interface application is able to receive content after “automatic configuration by a mobile device” which means it is activated] 
providing, via the display interface application, the user authorization information to a server of the content provider; [paragraph 0038, Mobile device 102, upon receiving token 220, can send token 220 to digital media device 104 through secure communication channel 204. Digital media device 104 can send token 220 to server 212 when digital media device 104 requires authentication (e.g., to purchase a movie)] 
receiving a user request, issued from the personal interface application, for a media asset from the content provider; [paragraph 0059, Mobile device 102 can act as a master key to unlock the content when mobile device determines that a trigger condition has been satisfied. Mobile device 102 can request a password and then, upon authentication of the password, present user interface items 504 and 506 – this is the request for a media asset] 
requesting, at the display device, the media asset from the content provider; receiving, at the display device, the media asset from the content provider; [paragraph 0038, Mobile device 102, upon receiving token 220, can send token 220 to digital media device 104 through secure communication channel 204. Digital media device 104 can send token 220 to server 212 when digital media device 104 requires authentication (e.g., to purchase a movie)] 
and generating, via the display interface application, the media asset for consumption in response to the user request. [paragraph 0060, Upon receiving, through user interface items 504 or 506, an input for locking or unlocking the content, mobile device 102 can send instructions to lock or unlock the content through a secure communication channel between mobile device 102 and digital media device 104. Upon receiving the instructions, digital media device 104 can deny or approve a request to view the content – if the request is approved, the content is viewed on the “digital media device”]
Belk does not explicitly teach at a location based on the identifier.
Harrison teaches at a location based on the identifier, [Abstract, a time-limited proximity code is displayed by a public display device, and a client device can provide the code via a public network to verify that the client device is present within a proximity zone and is allowed to control the public display] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Harrison with the disclosure of Belk. The motivation or suggestion would have been for controlling different types of output devices such as “for controlling public output devices.” (Abstract)
Regarding Claims 59 and 71, Belk discloses and wherein the user authorization information is valid for a predetermined time after verifying the login name and password. [paragraph 0037, token 220 can be associated with an expiration date, and is valid only before the expiration date In some implementations, token 220 can be associated with an expiration time (e.g., 30 minutes) from issuance, and is valid only before the expiration time has passed]
Belk does not explicitly teach wherein the user authorization information is a universally unique identifier (UUID) or globally unique identifier (GUID) generated by the personal interface application in response to verifying a login name and password entered into the personal interface application.
Harrison teaches wherein the user authorization information is a universally unique identifier (UUID) or globally unique identifier (GUID) generated by the personal interface application in response to verifying a login name and password entered into the personal interface application, [paragraph 0061, the session identifier can be a GUID that is cryptographically unique for the session or interaction with a user] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Harrison with the disclosure of Belk. The motivation or suggestion would have been for controlling different types of output devices such as “for controlling public output devices.” (Abstract)
Regarding Claims 61 and 73, Belk discloses further comprising: receiving, at the display device, a received signal strength indicator (RSSI) from the personal device; [paragraph 0022, In some implementations, the proximity threshold distance can be expressed in a signal strength measurement (e.g., above X dB)] 
approximating a distance between the display device and the personal device; and comparing the distance to a threshold distance, corresponding to the predetermined proximity, to determine whether the personal device is within the predetermined proximity to the display device. [paragraph 0023, Mobile device 102 can determine that mobile device 102 is located within the proximity threshold distance to digital media device 104. Mobile device 102 can make the determination using various location technologies]
Regarding Claims 63 and 75, Belk discloses wherein the display interface application is configured as a thick client for performing data processing operations to facilitate communications with the content provider and display of the media asset, [paragraph 0060, Upon receiving, through user interface items 504 or 506, an input for locking or unlocking the content, mobile device 102 can send instructions to lock or unlock the content through a secure communication channel between mobile device 102 and digital media device 104. Upon receiving the instructions, digital media device 104 can deny or approve a request to view the content – if the request is approved, the content is viewed on the “digital media device”, this is the obtaining and displaying of the “media asset”] 
and wherein the personal interface application is configured as a thin client for presenting processed data provided by the display interface application. [paragraph 0053, After the long term pairing has been created, device configuration module 322 can launch an application program for controlling various functions (e.g., volume, channel selection, or pause/resume) of digital media device 104. Some examples of controlling digital media device 104 using mobile device 102 are described below in reference to FIGS. 4-6]
Regarding Claims 64 and 76, Belk discloses further comprising: receiving an additional user request, issued from the personal interface application, for an additional application from the content provider; requesting, at the display device, the additional application from the content provider; [paragraph 0038, Mobile device 102, upon receiving token 220, can send token 220 to digital media device 104 through secure communication channel 204. Digital media device 104 can send token 220 to server 212 when digital media device 104 requires authentication (e.g., to purchase a movie)] [paragraph 0094, Each media devices 950, after automatic configuration by a mobile device, can receive content from media service 930 or online store 940 – the online store not only provides media content but also applications (games, utility tools, or educational software) (paragraph 0093). This can include the “display interface application corresponding to the personal interface application” and this is not limited to a single application but rather multiple application requested from the mobile device]
eceiving, at the display device, the additional application from the content provider; and activating, at the display device, the additional application. [paragraph 0094, Each media devices 950, after automatic configuration by a mobile device, can receive content from media service 930 or online store 940 – the display interface application is able to receive content after “automatic configuration by a mobile device” which means it is activated]
Regarding Claims 65, 68, and 77, Belk discloses further comprising: in response to activating the display interface application on the display device, retrieving network connection credentials from the personal device; and connecting to a network based on the network connection credentials. [paragraph 0094, Each media devices 950, after automatic configuration by a mobile device, can receive content from media service 930 or online store 940 – the display interface application is activated and is automatically configured by the personal device, after which, the public interface application is able to connect to a network]
Regarding Claim 67, Belk discloses wherein the graphical user interface further comprises a proximity parameter based on the personal device being within the predetermined proximity to the display device. [paragraph 0023, Mobile device 102 can determine that mobile device 102 is located within the proximity threshold distance to digital media device 104. Mobile device 102 can make the determination using various location technologies]

Claims 58 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Belk in view of Harrison, as applied to Claims 56 and 66, respectively, above, and further in view of Polo et al., (US 20160105761 A1) hereinafter referred to as Polo.
Regarding Claims 58 and 70, the combination of Belk and Harrison does not explicitly teach wherein the communication from the personal device indicating that the user wishes to access the content using the display device comprises receiving a 128-bit number used to identify the personal device through low energy proximity sensing.
Polo teaches wherein the communication from the personal device indicating that the user wishes to access the content using the display device comprises receiving a 128-bit number used to identify the personal device [paragraph 0054, The application is responsible for (but not limited to) providing cloud based access to directionality databases 1212 that contain an antenna array configuration based on a unique 128-bit QUID (universally unique identifier) value and/or an antenna phase/array table based on a unique 128-bit QUID value] 
through low energy proximity sensing. [paragraph 0026, Typically, beacons use Bluetooth low energy proximity sensing to transmit a universally unique identifier picked up by a compatible app or operating system] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Polo with the disclosures of Belk and Harrison. The motivation or suggestion would have been for controlling different types of output devices such as for detecting “directionality between two objects.” (Abstract)

Claims 60 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Belk in view of Harrison, as applied to Claims 56 and 66, respectively, above, and further in view of Rowe et al., (US 8026805 B1) hereinafter referred to as Rowe.
Regarding Claims 60 and 72, the combination of Belk and Harrison does not explicitly teach wherein the identifier includes a Uniform Resource Locator (URL) for the server, or a file location on the personal device, and wherein the server or file location store content of the content provider.
Rowe teaches wherein the identifier includes a Uniform Resource Locator (URL) for the server, or a file location on the personal device, and wherein the server or file location store content of the content provider. [Rowe, Column 6, lines 27-30, A globally unique identifier can be, for example, an universal resource locator address (URL) for content being streamed over the Internet] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Rowe with the disclosures of Belk and Harrison. The motivation or suggestion would have been for “the transfer of media context information between media content players.” (Column 1, lines 5-6)

Allowable Subject Matter
Claims 57, 62, 69, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 57 and 69, none of the references explicitly teach nor suggest in detail, further comprising: in response to receiving, at the display device, both the user authorization information and the identifier for the personal interface application, generating, at the display device, an authorization key unique to the personal device based on (i) the user authorization information, (ii) the identifier and (iii) connection parameters, wherein the connection parameters comprise the predetermined proximity to the display device within which the personal device must remain in order for the authorization key to remain valid; transmitting, to the personal device, the authorization key, wherein the authorization key is required to cause the display device to execute commands received from the personal device during a session; and in response to transmitting the authorization key, initiating the session, at the display device, with the personal device in view of other limitations of the intervening claims.
Regarding Claims 62 and 74, none of the references explicitly teach nor suggest in detail, wherein the display interface application is configured to automatically remove the user authorization information from memory on the display device upon deactivation of the display interface application on the display device, and wherein the personal interface application is configured to retain the user authorization information in memory on the personal device upon deactivation of the personal interface application on the personal device in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497